Per Curiam. Appellant Anthony O’Neil Hughes was adjudicated delinquent for having committed the offenses of residential burglary, felony theft of property, and criminal mischief in the first degree. An order of adjudication was entered on March 2, 2000. Notice of appeal was timely filed on March 31, 2000. Appellant’s counsel, Mary M. Rawlins, has now filed a Motion for Rule on the Clerk, asking that this court order that the record in this case be filed by the Clerk of the Court.  The Clerk correctly refused to accept the record, on the grounds that the original order extending the time for the fifing of the record was not timely filed below. This court has long held that we will grant a motion for rule on the clerk when the attorney admits that the record was not timely filed due to an error on his part. Beavers v. State, 341 Ark. 649, 19 S.W. 3d 23 (2000). Here, Ms. Rawlins does not admit fault, but rather attempts to explain the delay in filing of the original extension of time of filing of the record by the chancery judge’s absence on the date due, June 29, 2000. We have held that a statement that it was someone else’s fault, or no one’s fault, will not suffice. Id. Furthermore, this court has held that the attorney is responsible for filing the record and cannot shift that responsibility to another. Id. Because Ms. Rawlins fails to accept responsibility for not filing the record within the required time, appellant’s motion must be denied. Appellant’s attorney shall file within thirty days from the date of this per curiam order a motion and affidavit in this case accepting full responsibility for not timely filing the record in this case, and upon filing same, the motion for rule on the clerk to accept the record will be granted and a copy of the opinion will be forwarded to the Committee on Professional Conduct. Motion denied.